Citation Nr: 0534039	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  98-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disability manifested by anger, depression, and 
night sweats, to include undiagnosed illness manifested by 
these symptoms.

2.  Entitlement to service connection for a chronic 
disability manifested by muscle and joint pain of the upper 
and lower extremities, to include undiagnosed illness 
manifested by these symptoms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993, during which time he served in Southwest Asia from 
December 1990 to June 1991 in support of Operations Desert 
Shield and Desert Storm.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims of entitlement to service connection for 
a chronic psychiatric disability manifested by anger, 
depression, and night sweats (to include consideration of 
undiagnosed illness manifested by these symptoms) and a 
chronic disability manifested by muscle and joint pain of the 
upper and lower extremities (to include consideration of 
undiagnosed illness manifested by these symptoms).

During the course of the appeal, the Board remanded the case 
for further evidentiary and procedural development in June 
2001 and July 2003.  The denials of the aforementioned claims 
were confirmed in a September 2005 rating decision and the 
case was returned to the Board in October 2005.  The veteran 
now continues his appeal.  

As will be discussed below, this issue of entitlement to 
service connection for a chronic disability manifested by 
muscle and joint pain of the upper and lower extremities (to 
include undiagnosed illness manifested by these symptoms) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran and his 
representative if further action is required on his part.


FINDING OF FACT

The objective clinical evidence does not demonstrate that the 
veteran currently has a chronic psychiatric disability.


CONCLUSION OF LAW

Service connection for a chronic psychiatric disability 
manifested by anger, depression, and night sweats, to include 
undiagnosed illness manifested by these symptoms, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.304, 3.317 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect only to the claim of entitlement to service 
connection for a chronic psychiatric disability manifested by 
anger, depression, and night sweats (to include undiagnosed 
illness manifested by these symptoms), the Board notes that 
the RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in July 2001 
and April 2004, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his psychiatric claim 
during the course of the two remands which occurred during 
this appeal.  The veteran's service medical records and 
pertinent private and VA medical records for the period from 
1995 to 2002 have been obtained and associated with his 
claims folder.  He has also been provided with VA psychiatric 
examinations in February 1999 and July 2002.  Finally, he has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained with respect to this 
issue.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the psychiatric disability claim.  For these 
reasons, further development of this issue is not necessary 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual background and analysis: Entitlement to service 
connection for a chronic psychiatric disability manifested by 
anger, depression, and night sweats, to include undiagnosed 
illness manifested by these symptoms.

The veteran's service medical records show no diagnosis of a 
chronic psychiatric disorder during his period of active duty 
or onset of a psychotic disorder manifest to a compensably 
disabling degree within one year following his separation 
from service in March 1993.

Post-service medical records show that in 1995 the veteran 
received counseling for complaints of anger control problems 
and irritability.  At the time, he reported having some 
difficulties with a personal relationship he was having.  No 
psychiatric diagnosis was presented in the counseling 
reports.  A September 1995 treatment note indicates that the 
veteran had been prescribed psychotropic medication but 
thereafter, in December 1995, he reported that he was not 
obtaining any beneficial effect from the medication.  

At an October 1998 RO hearing, the veteran reported that he 
was experiencing anger, anxiety, and vivid dreams of his 
experiences during Operation Desert Storm, after which he 
would awaken with night sweats.

The report of a February 1999 VA psychiatric examination 
shows that the veteran was normal on mental status 
examination and that although objective testing (including a 
Minnesota Multiphasic Personality Inventory (MMPI) 
assessment) revealed some serious somatic concerns and family 
discord, there were no indications of depression or anti-
social practices.  The examiner's assessment was that the 
veteran did not have a psychiatric diagnosis on Axis I and 
that his Global Assessment of Functioning (GAF) score was 75, 
indicating transient and expectable reactions to psychosocial 
stressors associated with his successful coping with his 
return to civilian life.

The veteran was psychiatrically evaluated by VA in July 2002.  
The report of this examination shows normal findings on 
mental status review.  Objective psychological testing 
indicated that he was a restless, energetic, and somewhat 
distractible individual, but this was attributed to his 
youthfulness and not to any specific pathology.  No signs of 
post-traumatic stress disorder or psychosis were indicated on 
objective testing using an MMPI assessment.  He was deemed 
competent to handle his own affairs.  The examiner's 
assessment was that the veteran did not have a psychiatric 
diagnosis on Axis I and that his Global Assessment of 
Functioning (GAF) score was 80, indicating transient and 
expectable reactions to psychosocial stressors with which he 
was successfully coping.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

The veteran's claim of entitlement to service connection for 
a chronic psychiatric disability manifested by anger, 
depression, and night sweats, to include undiagnosed illness 
manifested by these symptoms, is not supported by the 
objective medical evidence.  The evidence does not 
demonstrate onset of a chronic psychiatric disorder during 
military service or onset of a psychotic disorder to a 
compensable degree within one year following his discharge 
from active duty.  The evidence also does not establish that 
he current has an active chronic psychiatric disability at 
the present time, or that his claimed symptoms of anger, 
depression, or night sweats are psychiatric manifestations 
representing an undiagnosed illness.  Therefore, in view of 
the foregoing discussion, his claim for VA compensation for a 
psychiatric disorder must be denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of this case, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that he has chronic 
psychiatric disability related to military service based on 
his personal knowledge of his own medical condition and 
history, because the evidence does not establish that he is a 
trained medical professional he is deemed to lack the 
expertise to comment upon medical observations, make medical 
diagnoses, or present opinions regarding matters of causation 
and etiology.  His statements in this regard are thus not 
entitled to any probative weight.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


ORDER

Service connection for a chronic psychiatric disability 
manifested by anger, depression, and night sweats, to include 
undiagnosed illness manifested by these symptoms, is denied.


REMAND

The Board has reviewed the evidence pertaining to the 
veteran's claim of entitlement to service connection for a 
chronic disability manifested by muscle and joint pain of the 
upper and lower extremities, to include undiagnosed illness 
manifested by these symptoms.  The medical evidence shows 
that the veteran reports a history of recurrent aching pains 
affecting his upper and lower extremities since service in 
Southwest Asia.  In July 2002, the veteran was provided with 
a VA medical examination to address this issue.  The report 
of this examination indicates that the veteran did not have 
current diagnoses of fibromyalgia or a neurological or 
musculoskeletal pathology, although the diagnostic impression 
included pain of the upper forearms and the calves and thighs 
of lower extremities, bilaterally, cause unknown.  However, 
the text of the report does not indicate that the veteran's 
claims file was reviewed by the examining physician prior to 
the evaluation and there is also no discussion included in 
the report that addresses the question of whether or not the 
veteran's bilateral upper and lower extremity pain 
represented an undiagnosed illness based on a review of his 
medical history and service medical records.  Therefore, the 
Board finds that the examination report is inadequate for 
purposes of adjudicating this claim.  The issue is thus 
remanded for a VA examination in which the veteran's medical 
history will be assessed beforehand and, based on this 
history, a diagnosis and medical opinion should be presented 
as to whether or not the constellation of pain symptoms 
affecting his upper and lower extremities represents either 
an undiagnosed illness or a medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome, and 
determine whether any such illness relates to his period of 
military service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

In view of the foregoing discussion, the case is REMANDED to 
the RO via the AMC for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for his 
complaints of bilateral upper and lower 
extremity pain since service.  After the 
veteran has signed the appropriate 
releases, those records which have not 
already been made a part of the body of 
evidence should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran may be provided 
the opportunity to obtain and submit 
those records for VA review.  

2.  The veteran should be scheduled for a 
comprehensive examination of the claimed 
muscle and joint pain of his upper and 
lower extremities to determine whether 
these have become manifest to a degree of 
10 percent or more after the veteran's 
service in Southwest Asia.  The examiner 
should decide whether by history, 
physical examination, and laboratory 
tests these claimed disorders cannot be 
attributed to any known clinical 
diagnosis.  The examiner should also 
consider whether the veteran has a 
medically unexplained chronic 
multisymptom illness, such as chronic 
fatigue syndrome, and whether that 
illness is at least as likely as not due 
to service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
pertinent symptomatology and findings 
must be reported in detail.  A complete 
rationale for all opinions must be 
provided.  If the examiner is unable to 
present any opinion without resorting to 
speculation, it must be so noted.  The 
report prepared must be typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a chronic 
disability manifested by muscle and 
joint pain of the upper and lower 
extremities, to include undiagnosed 
illness manifested by these symptoms.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


